CUNNINGHAM, C. J.
The appellant was duly charged by information with the commission of an aggravated assault with a knife upon one Mickey, a police officer of the city of Phoenix. Upon a trial the jury returned a verdict of guilty. At the trial, appellant’s counsel did not introduce appellant as a witness, and gave as his reasons, the following: “Now, if the court please, at this particular time I will state the defendant was on the witness-stand in the preliminary examination, and his evidence was taken down and after reading the evidence of the state, and the evidence of the defendant, they ■are so nearly the same that I don’t see any reason for prolonging this trial. Practically the only difference in the state’s evidence and the defendant’s evidence is the fact that the defendant says that one of the officers struck him in the eye with his fist when he was arresting him prior to the time he used the knife, and the officer says he didn’t, and that is practically the only difference in the evidence. ...” An examination of the evidence given in behalf of the state, convinces us that the verdict is amply supported thereby. We find no reversible error on the record, and no effort has been made to point out to this court a claim of error. The judgment is affirmed.
BOSS and BAKEE, JJ., concur.